           MINUTE ORDER OF THE UNITED STATES DISTRICT COURT

                        SOUTHERN DISTRICT OF CALIFORNIA



             Nuvasive, Inc. v. Alphatec Holdings,
Case Name:                                            Case Number: 18cv347-CAB-MDD
             Inc.

Hon. Cathy Ann Bencivengo         Ct. Deputy Lori Hernandez       Rptr Tape: n/a


It is hereby ORDERED that an on-the-record telephonic conference is set for December 5, 2019
at 2:30 p.m. to discuss the parties’ infringement and invalidity contentions. The parties shall
arrange their telephonic appearances through CourtCall as explained in the Court’s Chambers
Rules. It is SO ORDERED.


Date: December 2, 2019                                                          Initials: AJM
